DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to RCE filed on 10/22/2021.  Claims 15-32 remain pending in the application. Claims 15 and 30 are independent.

Drawings
Applicant's amendment to the drawings corrects previous objection; therefore, the previous objection is withdrawn.

Claim Objections
Applicant's amendment to claims corrects some of previous objections; therefore, some of previous objections are withdrawn.  Applicant's amendment to claims also raises new issues; therefore, the remaining objections are shown below.
Claims 16-17, 21-22, 24, and 27 are objected to because of the following informalities:  
in Claim 16, lines 2-4, "wherein the third image is displayed on the display region when the user of the terminal transmitting the second content is same as another user who has transmitted the second content" appears to be "wherein the third image is displayed on the display region when the user of the terminal transmits the second content" or "wherein the third image is displayed on the display region when the second content is transmitted by the user of the terminal";
in Claim 17, lines 3-4, "… includes at least one user… from among the second plurality of users …" appears to be "… includes at least one user… among the second plurality of users …";
in Claim 21, lines 4-7, "displaying second information having a larger amount of information relating to the first content than the first information on the display region in response to the displaying of the third image being not permitted " appears to be "displaying second information having a larger amount of information relating to the first content than the first information on the display region when the displaying of the third image is not permitted ";
in Claim 22, lines 3-5, "displaying a fourth content inputted via the terminal and the second content, for which the displaying of the third image is permitted, in a first direction with respect to the second image on the display region" appears to be "displaying a fourth content inputted via the terminal and the second content in a first direction with respect to the second image on the display region when the displaying of the third image is permitted " to prevent conflict with its based Claim 23 (See also 112(b) rejection on its dependent Claim 23);
in Claim 24, lines 2-4, "wherein one second content, from among the second contents, transmitted by the user is displayed on the display region, in a manner different from another second content, from among the second contents, transmitted by a different user" appears to be "wherein one second content, among the second contents, transmitted by the user is displayed on the display region, in a manner different from another second content, among the second contents, transmitted by a different user";
in Claim 27, lines 3-5, "wherein displaying the second image displays the second image on the display region based on a separate input to the terminal by the user of the terminal, after the displaying of the third image is performed" appears to be "wherein the second image is displayed on the display region based on a separate input to the terminal by the user of the terminal, after the displaying of the third image is performed".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Applicant's amendment to claims corrects some of previous rejections; therefore, some of previous rejections are withdrawn.  Applicant's amendment to claims also raises new issues; therefore, the remaining rejections are shown below.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 29.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recite the limitation "displaying the fourth content inputted via the terminal and another second content, for which the displaying of the third image is not permitted, at positions different from each other in a second direction, the second direction intersecting with the first direction" in lines 3-6, which rendering these claims indefinite because ".

The following is a quotation of 35 U.S.C. 112(d): 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 29 only recites the limitation "wherein both the second image and the third image are displayed on the display region" which has been recited in its based Claim 15, lines 4-12, "displaying a second image … on a display region … displaying a third image … on the display region …" (NOTE: when interpolating the claim as "both the second image and the third image are displayed simultaneously on the display region", see 112(a) rejection).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15-17, 24, and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over SADAHITO (JP 2014-96096 A, published on 05/22/2014), hereinafter SADAHITO in view of Chen et al. (US 2016/0364368 A1, published on 12/15/2016), hereinafter Chen.

Independent Claims 15 and 30
SADAHITO discloses an information processing method to be carried out by a terminal of a user, the user being included in a second group including a second plurality of users (SADAHITO, G1 in FIG. 7; ¶ [0042]: two users, “user A” and “user B”, the information processing method comprising: 
displaying a second image (SADAHITO, 110m in FIG. 10; 110s in FIG. 13/15) including a third content (SADAHITO, F2 in FIGS. 10, 13, and 15), the third content including (i) a second content among second contents transmitted and received among second terminals of the second plurality of users in the second group and (ii) first information relating to a first content in a first image on a display region of the terminal (SADAHITO, FIGS. 3, 10 and 13-15; ¶¶ [0061], [0104]-[0106], and [0119]: the message screen of a direct chat shown in the area 110m/110s (second image) are messages, e.g., lower portion of F2 and F4 (second contents), transmitted and received between the user A, i.e., owner user, and the user B, i.e., chat partner, wherein F2 (third content) includes lower portion of F2 (second content) and upper portion of F2 (first information) relating to E2 (first content) in 110f/110b (first image) on 110a (a display region of the terminal)), the second content being associated with the first content in the first image including first contents transmitted and received from first terminals of a first plurality of users included in a first group (SADAHITO, E2 and 110b/110f in FIG. 3/10/14; F2 in FIG. 10/13/15; G2 in FIG. 7; ¶¶ [0026]-[0027], [0060], [0063], [0067], [0086]-[0087] and [0107]: the balloon F2 including additional text, i.e., a second content, inputted in the text box F11 and text in the form of quoting the group chat message, i.e., its associated first content E2, wherein E2 is displayed in the message area 110d/110f including 
displaying a third image including the first content associated with the second content on the display region based on an input of the user of the terminal with respect to  (SADAHITO, FIGS. 13-14; ¶¶ [0106] and [0108]-[0110]: when a tap operation is performed on the tab E20 in 110s of FIG. 13 (second image), the user terminal switches (returns) to the display of the group chat message screen 110b in FIG. 14 (third image), which includes the first content E2 associated with the first information of third content in upper portion of the balloon F2 shown in 110s of FIG. 13) (SADAHITO, FIGS. 3 and 15; ¶¶ [0121]-[0124]: when an operation, e.g., a left-to-right slide operation, for returning to the group chat message screen 110b in FIG. 3 (third image) is performed on the direct chat message screen 110s in FIG. 15 (second image), the user terminal 100 switches (returns) to the group chat message screen 110b in FIG. 3, which includes the first content E2 associated with the first information of third content in upper portion of the balloon F2 shown in 110s of FIG. 15).  
SADAHITO further discloses a non-transitory computer readable medium storing an information processing program (SADAHITO, 140 in FIG.4; ¶ [0038]: the storage unit 140 is configured using a recording medium to store programs and various information), when executed, causing the terminal of the user to perform the method described above (SADAHITO, ¶ [0159]: the program recorded on the recording medium is read by the computer system and executed by the control unit). 
displaying a third image including the first content associated with the second content on the display region based on an input of the user of the terminal with respect to the third content including the first information and the second content in the second image displayed on the display region.
Chen discloses a system and a method relating to user interface for displaying messages (Chen, ¶¶ [0001]-[0002]), wherein displaying a third image including the first content associated with the second content on the display region based on an input of the user of the terminal with respect to the third content including the first information and the second content in the second image displayed on the display region (Chen, FIGS. 4 and 6; 514 in FIG. 5; ¶¶ [0033], [0041], and [0039]: within the main chat room 400/602 (second image), a user may select with a pointer on message 404/414/606/608 in the S2 topic group (third content) to respond to message 404/414/606/608, and as soon as the user selects the sub-chat room for reply and the GUI program generates and displays the sub-chat room 402/604 (third image), wherein messages in the S2 topic group (third content) includes the message 404/606 posted in the main chat room (second content) and message 414/608 discussed in the sub-chat room (first information), which may not be completely visible; the displaying of the sub-chat room may be in response to a user request to reply/access to the first message within the sub-chat room).
SADAHITO and Chen are analogous art because they are from the same field of endeavor, a system and a method relating to user interface for displaying messages.  Therefore, it would have been obvious to one of ordinary skill in the art before the 

Claim 16
SADAHITO in view of Chen discloses all the elements as stated in Claim 15 and further discloses wherein the third image is displayed on the display region when the user of the terminal transmitting the second content is same as another user who has transmitted the second content; i.e., wherein the third image is displayed on the display region when the second content is transmitted by the user of the terminal (SADAHITO, FIGS. 13-14; ¶¶ [0106] and [0108]-[0110]: when a tap operation is performed on the tab E20 in FIG. 13 (second image), the user terminal switches (returns) to the display of the group chat message screen in FIG. 14 (third image), which includes the first content E2 transmitted by user B associated with the second content in balloon F2 transmitted by user A (user of display 110a) in FIG. 13).

Claim 17
SADAHITO in view of Chen discloses all the elements as stated in Claim 15 and further discloses wherein the third image is displayed on the display region when the first group includes at least one user, different from the user of the terminal, from among the second plurality of users included in the second group (SADAHITO, FIG. 7, FIGS. 13-14; ¶¶ [0106] and [0108]-[0110]: when a tap operation is performed on the tab E20 for accessing G2 group chat from G1 group chat shown in FIG. 13 (second image), the user terminal switches (returns) to the display of the G2 group chat message screen in FIG. 14 (third image), which includes the first content E2 transmitted to G2 group by user B associated with the second content in balloon F2 transmitted to G1 group by user A (user of display 110a) in FIG. 13, wherein the user B is belong to both G1 and G2 groups in FIG. 7 and different from the owner user A) (Chen, FIG. 4; ¶ [0033]: four other users are participants in both main chat room 400 (second chat group) and S2 topic sub-chat room 402 (first chat group), who is different from the user sending the message 410).

Claim 24
SADAHITO in view of Chen discloses all the elements as stated in Claim 15 and further discloses wherein one second content, from among the second contents, transmitted by the user is displayed on the display region, in a manner different from another second content, from among the second contents transmitted by a different user (SADAHITO, F2 and F4 in FIG. 10/13/15; ¶¶ [0063] and [0106]: the balloon F2 pointed to right side of the display 110a, i.e., one second content transmitted by the 

Claim 27
SADAHITO in view of Chen discloses all the elements as stated in Claim 15 and further discloses wherein displaying the second image on the display region based on a separate input to the terminal by the user of the terminal, after the displaying of the third image is performed (SADAHITO, FIGS. 13-14; ¶¶ [0110]-[0111]: after the user terminal switches (returns) from the direct chat message screen shown in FIG. 13 (second image) to the group chat message screen shown in FIG. 14 (third image), when a tap operation is performed on the tab F20 shown in FIG. 14 (third image), which is a tab corresponding to the message screen of the direct chat with the user B, the user terminal 100 switches to the display of a message screen (second image) for direct chat with the user B).  

Claim 28
SADAHITO in view of Chen discloses all the elements as stated in Claim 27 and further discloses wherein the second image is displayed on the display region based on the separate input received via the terminal with respect to the first content in the third image (SADAHITO, FIGS. 13-14; ¶¶ [0110]-[0111]; FIGS. 3, 13, and 10; ¶¶ [0058]: after the user terminal switches (returns) from the direct chat message screen shown in corresponding to the message screen of the direct chat with the user B transmitting the first content E2 or a tap operation (see reference K2) on the first content balloon E2, the user terminal 100 switches to the display of a message screen (second image) for direct chat with the user B).  

Claim 29
SADAHITO in view of Chen discloses all the elements as stated in Claim 15 and further discloses wherein both the second image and third image are displayed on the display region (SADAHITO, 110m and 110f in FIG. 10: both the 110m (second image) and 110f (third image) are displayed on the display region 110a) (Chen, FIG. 4; ¶ [0033]: the main chat room 400 (second image) may be displayed in a first window, and the sub-chat room 402 (first image) may be displayed in a second window on a display).

Claims 31-32
SADAHITO in view of Chen discloses all the elements as stated in Claims 15 and 30 respectively and further discloses wherein the displaying of the second image displays the first information and the second content included in the third content in an integrated manner on the display region (SADAHITO, F2 in FIG. 10/13/15: 110m/110s (second image) displays the upper portion (first information) of F2 (third content) and the lower portion (second content) of F2 (third content) in an integrated manner on the .

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over SADAHITO in view of Chen as applied to Claim 15 above, and further in view of Kenjiro (WO 2016/001999 A1, published on 01/07/2016), hereinafter Kenjiro.

Claim 18
SADAHITO in view of Chen discloses all the elements as stated in Claim 15 and further discloses transmitting a request  (SADAHITO, FIGS. 13-14; ¶¶ [0106] and [0108]-[0110]: when a tap operation is performed on the tab E20 shown in FIG. 13, i.e., second image, the user terminal switches (returns) to the display of the group chat message screen shown in FIG. 14, i.e., third image).
SADAHITO in view of Chen fails to explicitly disclose wherein the request including the request for permission.
Kenjiro teaches a system and a method for processing information (Kenjiro, ¶ [0001]), wherein the request including the request for permission (Kenjiro, ¶¶ [0052]-[0059] and [00139]-[0145]: request for extracting past message and/or posting 
SADAHITO in view of Chen, and Kenjiro are analogous art because they are from the same field of endeavor, a system and a method for processing information.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Kenjiro to SADAHITO in view of Chen, wherein the request including the request for permission.  Motivation for doing so would prevent inadvertent positing message (Kenjiro, ¶¶ [0012]-[0015]).

Claim 19
SADAHITO in view of Chen discloses all the elements as stated in Claim 15 and further discloses receiving a request  (SADAHITO, FIGS. 13-14; ¶¶ [0106] and [0108]-[0110]: when a tap operation is performed on the tab E20 shown in FIG. 13, i.e., second image, the user terminal switches (returns) to the display of the group chat message screen shown in FIG. 14, i.e., third image).
SADAHITO in view of Chen fails to explicitly disclose wherein the request including the request for permission and displaying information relating to whether or not to permit the displaying of the request information; i.e., displaying information relating to whether or not to permit for accessing the request information.
the request including the request for permission (Kenjiro, ¶¶ [0052]-[0059] and [00139]-[0145]: request for extracting past message and/or posting message includes determine whether or not to allow/permit accessing/posting/quoting/citing message among different communities) and displaying information relating to whether or not to permit for accessing the request information (Kenjiro, FIG.24; ¶ [0024]: selection button for accessing community by a user may be displayed actively when the community is allowed to be accessed by the user, e.g., Community 1, 2, and 5; otherwise, selection button may be displayed passively, e.g., Community 3 and 4).
SADAHITO in view of Chen, and Kenjiro are analogous art because they are from the same field of endeavor, a system and a method for processing information.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Kenjiro to SADAHITO in view of Chen, wherein the request including the request for permission and displaying information relating to whether or not to permit for accessing the request information.  Motivation for doing so would prevent inadvertent positing message (Kenjiro, ¶¶ [0012]-[0015]).

Claims 20-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over SADAHITO in view of Chen as applied to Claim 15 above, and further in view of Cohen (US 2018/0302357 A1, filed on 06/21/2018), hereinafter Cohen.

Claim 20
SADAHITO in view of Chen discloses all the elements as stated in Claim 15 and further discloses registering the user of the terminal into the second  second  (SADAHITO, ¶ [0013], [0148]-[0149], and [0151]-[0152]: when one of second users (second user) in the first group who is not registered in the second group with the first user, the second user can be registered into the second group with the first user by an operation request).
SADAHITO in view of Chen fails to explicitly disclose registering the user of the terminal into the first group in response to the user of the terminal being not included in the first group.
Cohen discloses a system and a method for processing electronic communications (Cohen, ¶ [0004]), wherein registering the user of the terminal into the first group in response to the user of the terminal being not included in the first group (Cohen, FIG. 5A; ¶¶ [0108]-[0109]: allow a participant (e.g., D, E, or H) in the second group (e.g., A, D, E, G, and H), which is not in the first group (e.g., A and G)  to join/register (to) the private chat session 535 (third image from first group chat session) with permission from participants A or G in the first group by interacting with control 533 shown in larger group session (second image from second group chat session), which integrate content from private chat session 535 (content from first group chat session) with content from larger group session (content from second group chat session)).
SADAHITO in view of Chen, and Cohen are analogous art because they are from the same field of endeavor, a system and a method for processing electronic 

Claim 21
SADAHITO in view of Chen discloses all the elements as stated in Claim 15 and further discloses displaying second information having a larger amount of information relating to the first content than the first information on the display region in response to the displaying of the third image  (Chen, ¶ [0039]: messages discussed in a sub-chat room (third image) may not be completely visible within a main chat room (second image); accordingly, users may be better able to view and assess a particular topic within a sub-chat room (third image); i.e., messages (second information relating to the first content) displayed in a sub-chat room (third image) have a larger amount of messages (first information) displayed in the main-chat room (second image)).
SADAHITO in view of Chen fails to explicitly disclose displaying second information having a larger amount of information relating to the first content than the first information on the display region in response to the displaying of the third image being not permitted.
Cohen discloses a system and a method for processing electronic communications (Cohen, ¶ [0004]), wherein displaying second information having a larger amount of information relating to the first content than the first information on the display region in response to the displaying of the third image being not permitted (Cohen, Figure 5A; Figures 10G-I; ¶¶ [0145]-[0146]: clicking/selecting one of links corresponding to a response to an anchor message in the private chat session will display private chat conversation (third image) and allow conversation to continue for the participants being permitted in the private chat session; for other participants which are not permitted in the private chat session, only the anchor/quoted message is displayed).
SADAHITO in view of Chen, and Cohen are analogous art because they are from the same field of endeavor, a system and a method for processing electronic communications.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Cohen to SADAHITO in view of Chen, displaying second information having a larger amount of information relating to the first content than the first information on the display region in response to the displaying of the third image being not permitted.  Motivation for doing so would prevent any unauthorized users for exchanging messages and improve chat messaging technology (Cohen, ¶¶ [0027]-[0028]).

Claim 22
SADAHITO in view of Chen discloses all the elements as stated in Claim 15 and further discloses displaying a fourth content inputted via the terminal and the second content (SADAHITO, FIG. 13; ¶¶ [0107]-[0109] and [0063]: the text box F11 is a message input unit for inputting a new message transmitted by the user; messages transmitted from the user are displayed in ascending order based on the transmission date and time of the message; also, the balloon F4 transmitted from another terminal in the second group are placed below the second content in the balloon F2; i.e., newer messages transmitted are displayed below older messages, which means first direction is in up-down direction) (SADAHITO, E2 in FIG. 3/14 and F2 in FIG. 13; ¶¶ [0106] and [0108]-[0110]: second content in balloon F2 shown in FIG. 13 (second image) is associated with the quoted/cited message E2 from the message screen of the G2 group chat corresponding to tab E20 and when a tap operation is performed on the tab E20, the user terminal switches (returns) to the display of the G2 group chat message screen shown in FIG. 14 (third image)).
SADAHITO in view of Chen fails to explicitly disclose the second content being content for which the displaying of the third image is permitted.
Cohen discloses a system and a method for processing electronic communications (Cohen, ¶ [0004]), wherein the second content being content for which the displaying of the third image is permitted (Cohen, FIG. 3/5A; ¶ [0072]: allows users to switch between chat groups, dialogs, threads or conversations by activating a control on a particular message in the message window 320/520) by interacting with control 533 which integrate content from private chat session 535 (content from first chat group session between A and G) with content from larger group session (content from second chat group session among A, D, E, G, and H), participants in larger group session (second image from second chat group session) can access private chat session 535 (third image from first chat group session) when participants are permitted to join in the private chat session; i.e., permitting to switch from second image to third image by default is A and G; the third content inputted by participant A is placed below the second content transmitted by G in order of up/down (first) direction).
SADAHITO in view of Chen, and Cohen are analogous art because they are from the same field of endeavor, a system and a method for processing electronic communications.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Cohen to SADAHITO in view of Chen, the second content being content for which displaying of the third image is permitted.  Motivation for doing so would prevent any unauthorized users for exchanging messages and improve chat messaging technology (Cohen, ¶¶ [0027]-[0028]).

 Claim 23
SADAHITO in view of Chen and Cohen discloses all the elements as stated in Claim 22 and further discloses displaying the fourth content inputted via the terminal and another second content, for which the displaying of the third image is not permitted, at positions different from each other in a second direction, the second direction intersecting with the first direction (SADAHITO, E2 in FIG. 3/14 and F2 and F4 in FIG. 13; FIG. 7; ¶¶ [0063], [0106] and [0108]-[0110]: the balloon F4 inputted from user B in G1 group (another terminal in the second group) is displayed on the left side of the message screen shown in FIG. 13 (second image) arranged below the balloon F2 which includes the second content associated with the quoted/cited message E2 from the message screen (FIG. 3/14 – third image) of the G2 group (first group) chat corresponding to tab E20 for which the third image can be displayed and is displayed on the right side of the message screen; i.e., the balloon F4 and F2 are displayed at positions different from each other in a second (left-right) direction which intersects with the first (up-down) direction) (Cohen, FIG. 5A; FIGS. 10G-I; ¶¶ [0108]-[0109] and [0145]-[0146]: by interacting with control 533 which integrate content from private chat session 535 (content from first chat group session between A and G) with content from larger group session (content from second chat group session among A, D, E, G, and H), participants in larger group session (second image from second chat group session) can access private chat session 535 (third image from first chat group session) when participants are permitted to join in the private chat session; i.e., permitting to switch from second image to third image by default is participant A who transmitted the first content or participant G who transmitted the second content; therefore, when the user of the terminal is not permitted to switch from second image to third image (i.e., the user of the terminal is different to users transmitting the first content and the second content), the third content transmitted by the user of the terminal must be displayed at positions different to the second content transmitted by different users in 

Claim 26
SADAHITO in view of Chen discloses all the elements as stated in Claim 15 and further discloses causing information relating to another user who has transmitted a content included in the third image on the display region not to be displayed on the display region  (SADAHITO, FIG. 10, ¶¶ [0025] and [0063]: user terminals do not display the information indicating the user of the terminal who transmitted the message in association with the message transmitted by the user of the terminal, but display the message transmitted by another user; an icon F3 indicating the user is displayed in the area 110p where a message transmitted/received by the direct chat can be omitted/hidden).
SADAHITO in view of Chen failed to explicitly disclose causing information relating to another user who has transmitted a content included in the third image on the display region not to be displayed on the display region when the user of the terminal is not included in the first group.
Cohen discloses a system and a method for processing electronic communications (Cohen, ¶ [0004]), wherein causing information relating to another user who has transmitted a content included in the third image on the display region not to be displayed on the display region when the user of the terminal is not included in the first group (Cohen, FIG. 5A; FIGS. 10G-I; ¶¶ [0108]-[0109] and [0145]-[0146]: 
SADAHITO in view of Chen, and Cohen are analogous art because they are from the same field of endeavor, a system and a method for processing electronic communications.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Cohen to SADAHITO in view of Chen, causing information relating to another user who has transmitted a content included in the third image on the display region not to be displayed on the display region when the user of the terminal is not included in the first group.  Motivation for doing so would prevent any unauthorized users for exchanging messages and improve chat messaging technology (Cohen, ¶¶ [0027]-[0028]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over SADAHITO in view of Chen as applied to Claim 15 above, and further in view of Harper et al. (US 2010/0037148 A1, published on 02/11/2010), hereinafter Harper.

Claim 25
SADAHITO in view of Chen discloses all the elements as stated in Claim 15 and further discloses displaying another second content (SADAHITO, F4 in FIG. 10/13/15; ¶¶ [0063] and [0106]: a message transmitted by user B is displayed in a balloon F4) among the second contents (SADAHITO, 110p in FIG. 10; 110u in FIG. 13/15; FIG. 7; ¶¶ [0063] and [0106]: messages, e.g., balloon F2 and balloon F4, transmitted and received in G1 group (second group) are displayed in the area 110p/110u) included in the second image (SADAHITO, FIG. 10/13/15) and information relating to another user who has transmitted the another second content on the display region as a set (SADAHITO, F3 and F4 in FIG. 10/13/15; ¶¶ [0063] and [0106]: the icon F3 is an icon indicating the user B corresponding to the balloon F4; i.e., both icon F3 and balloon F4 are displayed as a set in the message screen, wherein the balloon F4 is transmitted by the user B), the another second content being different from the second content (SADAHITO, F4 and F2 in FIG. 10/13/15; ¶¶ [0063] and [0106]: another second content F4 is different from second content in balloon F2); and 
causing the information relating to the  (SADAHITO, F2 in FIG. 10/13/15; ¶¶ [0063] and [0106]: in the balloon F2, a message, i.e. second content, transmitted by the user A is displayed and information relating to the user A is not displayed).
SADAHITO in view of Chen failed to explicitly disclose causing information relating to the another user who has transmitted the another second content among the second contents included in the second image not to be displayed on the display region
Harper teaches a system and a method for processing social communication information (Harper, ¶ [0005]), wherein causing information relating to the another user who has transmitted the another second content among the second contents included in the second image not to be displayed on the display region (Harper, ¶¶ [0036]-[0037], [0040],  and [0042]: the identity of the local user who groups the display regions is hidden from the remote users unless the local user chooses to make his or her identity known; when the remote user receives the message, the remote user may be able to ascertain that the message has been sent from the situated display but the identity of the local user may be hidden; users local to the situated display are able to annotate content, send messages and group display regions whilst keeping their identity hidden from remote users; i.e., local users (another user in the first group) are able to annotate/transmit content (another second content among second contents) to remote users (users in the second group) and keeping their identity (identity of another user in the first group) hidden in conversation (second image) to remote users (users in the second group)).
SADAHITO in view of Chen, and Harper are analogous art because they are from the same field of endeavor, a system and a method for processing social communication information.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Harper to SADAHITO in view of Chen, causing information relating to the another user who has transmitted the another second content among the second 

Response to Arguments
Applicant’s arguments filed on 10/22/2021 with respect to Claims 15 and 30 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        

						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175